Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 4 line 5, "firs" should be --first--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (8,693,223).
Fig. 8 shows an input circuit comprising a primary capacitor C2 coupled to primary windings L1 of a transformer; an output circuit comprising a secondary capacitor C1 coupled to secondary windings L2 of the transformer, wherein the secondary windings are electromagnetically coupled to the primary windings; an auxiliary circuit comprising auxiliary windings LA electromagnetically coupled to the primary windings; and a balancing circuit 646 coupled between the output circuit, the auxiliary circuit, 
Further shown is a diode D1 having an anode and a cathode, the anode coupled to a first terminal of the secondary windings and the cathode coupled to a ground node through the secondary capacitor, wherein a second terminal of the secondary windings is coupled to the ground node as recited in claim 3.
The balancing circuit 646 is seen to bleed energy from the primary capacitor C2 to the auxiliary circuit LA to balance the voltage across the primary capacitor with the voltage across the secondary capacitor C1 as recited in claim 8.
Fig. 8 shows a power converter as recited in claim 9.  A power source as recited in claim 9 must inherently exist for providing V_IN.  A load as recited in claim 9 must inherently exist to provide a fundamental purpose for the power converter.  Claim 9 and 13 are otherwise anticipated for the reasons above.

Conclusion
Claims 2, 4-7, 10-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 16-20 appear to be allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849